Order denying motion of defendant Sweetbaum to dismiss *740amended complaint for insufficiency reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on authority of Paul v. Fargo (84 App. Div. 9) and Sachs v. Weinstein (208 id. 360). Young, Carswell, Scudder and Tompkins, JJ., concur; Lazansky, P. J., concurs on the ground that the plaintiff in this action was not a party to the divorce action. She came into the case voluntarily and, therefore, was not maliciously prosecuted.